10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00865-KJD-GWF Document 1 Filed 05/21/19 Page 1 of 5

STEVEN T. JAFFE, ESQ.

Nevada Bar No. 007035
sjaffe@lawhjc.com

HEATHER M. CALIGUIRE, ESQ.
Nevada Bar No. 14492

hcaliguire@lawhjc.com

HALL JAFFE & CLAYTON, LLP
7425 PEAK DRIVE
LAS VEGAS, NEVADA 89128-4338
(702) 316-4111
FAX (702) 316-4114

Attorneys for Defendants Sixt Rent A Car

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

JOHN STINSON, an individual; DUNIESKY
VELAZQUEZ-ESCOBEDO, an individual;

Plaintiffs,

VS.

DOE DRIVER 1-V, an individual; SIXT RENT
A CAR, LLC, a foreign limited liability
company; DOE DRIVER 11-V; ROE
EMPLOYERS X-V; DOE OWNER 1-V; and
ROE CORPORATIONS CI-XV, inclusive,
jointly and severally,

Defendants.

 

 

Pursuant to 28 U.S.C. §§ 1332, 1441(a), 1441(b)(3) and 1446, Defendant Sixt Rent A Car, LLC

(“Sixt”), by and through its attorneys of record, Steven T. Jaffe, Esq. and Heather M. Caliguire, Esq., of Hall

CASE NO.: 2:19-cv-00865

DEFENDANT SIXT RENT A CAR, LLC’S
PETITION FOR REMOVAL OF CIVIL
ACTION

Jaffe & Clayton, LLP, hereby files this Petition for Removal of Civil Action.

In support of this Petition to remove the above-referenced case from the Eighth Judicial District

Court of the State of Nevada in and for the County of Clark to the United States District Court for the

District of Nevada, Sixt states as follows:

L. Sixt is a Defendant in the above-entitled action pending in the Eighth Judicial District Court

of the State of Nevada in and for the County of Clark, Case Number A-19-792216-C.

Qe The above-entitled action was commenced in the Eighth Judicial District Court of the State

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00865-KJD-GWF Document 1 Filed 05/21/19 Page 2 of 5

of Nevada in and for the County of Clark and is now pending in that Court. Process was served upon Sixt
through a process server on or about April 9, 2019. (See Summons with Affidavit of Service, attached hereto
as Exhibit “A” and Complaint, attached hereto as Exhibit “B”).

3. On May 1, 2019, Plaintiffs filed their Request for Exemption from Arbitration. (See Request
for Exemption from Arbitration, attached hereto as Exhibit “C’’). In it, Plaintiffs noted that they are
collectively seeking in excess of $311,796.86 in special damages— $89,990.28 for Plaintiff John Stinson and
$221,806.58 for Plaintiff Duniesky Velasquez-Escobedo. Jd. at pp. 2-3. This Request was granted on May
17, 2019. (See Commissioners Decision on Request for Exemption- Granted, attached hereto as Exhibit
“D”). This was the first document received by Sixt showing damages in excess of $75,000 as required by
U.S.C. § 1332(a).

4. By the Complaint, Plaintiffs seek to recover damages against Sixt from injuries they allegedly
sustained after being hit by a car owned by Sixt in a hit and run accident in Las Vegas, Nevada. Sixt reported
the car stolen before the subject accident.

By The Petition for Removal of Civil Action is timely pursuant to 28 U.S.C. § 1446(b)(3).

6. This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332. Furtherm
this matter is one that may be removed to this Court pursuant to 28 U.S.C. § 1441 (a).

7. There is complete diversity of citizenship among the parties. On information and belief,
Plaintiff John Stinson is a citizen of Nevada, residing in Clark County. On information and belief, Plaintiff
Duniesky Velazquez-Escobedo is a citizen of Nevada, residing in Clark County. Defendant Sixt is
incorporated in the State of Delaware and its principal place of business is in the State of Florida. Defendant
is not a citizen of the State of Nevada and is diverse from Plaintiffs.

8. Plaintiffs do not quantify the amount of damages they seek to recover in this case. (See
Exhibit “B”). Instead, Plaintiff seeks punitive and exemplary damages in excess of $15,000.00 and for fees
and costs. (See Exhibit “B”).

9. Although the Complaint does not show the full amount in controversy, Plaintiffs’ Request
for Exemption from Arbitration does. (See Exhibit “C”). From that document, it shows that Plaintiffs
collectively seek $311,796.86 in special damages.

10. “[A] defendant’s notice of removal need include only a plausable allegation that the amount

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00865-KJD-GWF Document 1 Filed 05/21/19 Page 3 of 5

in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens,

135 S.Ct. 547, 554 (2014). The amount in controversy requirement can be satisfied by showing that it is
facially apparent from the Complaint that the claims more likely than not exceed $75,000. See Allen v. R&H
Oil and Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995); accord Singer v. State Farm Mutual Automobile Ins.

Co., 116 F.3d 373, 377 (9th Cir. 1997); see also Gilmer v. The Walt Disney Co., et al., 915 F. Supp. 1001,
1007 (W.D. Ark. 1996). The Court need not rely on the Complaint alone, so long “as there is other,
independently sufficient evidence that the amount in controversy exceeds $75,000.” Chavez v. JPMorgan
Chase & Co., 888 F.3d 413, 416 (9" Cir. 2018). See also Fritsch v. Swift Transportation Company of
Arizona, LLC, 899 F.3d 785, 793-795 (the court determined that it could rely on the amounts laid out in
plaintiff's mediation brief to show an amount in controversy over the jurisdictional amount).

11. Here, the amount in controversy exceeds $75,000 based on Plaintiffs’ Request for Exemption
from Arbitration. (See Ex. “C’”). Plaintiff also seeks punitive damages. (See Ex. “B”). At aminimum, each
Plaintiff can recover from $300,000 up to treble damages, depending on the amount of compensatory
damages awarded. Nev. Rev. Stat. § 42.005(1)(a)-(b).

12. This Petition was served on all interested parties. A Notice of Removal to Federal Court will
be filed with the Eighth Judicial District Court of the State of Nevada in and for the County of Clark
concurrently with the filing of this Joinder with this Court.

13. Copies of all pleadings and papers served on Sixt in the above-entitled action are filed with
this Petition.

///

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00865-KJD-GWF Document 1 Filed 05/21/19 Page 4 of 5

Wherefore, Sixt requests that the action now pending before the Eighth Judicial District Court of the
State of Nevada in and for the County of Clark, Case Number A19-792216-C, Dept. No. 31, be removed

to this Court.

b
DATED this (a day of \ an , 2019.
HALL JAFFE & CLAYTON, LLP
By WM

STEVEN T. JAFFE, ESQ.

Nevada Bar No. 007035
HEATHER M. CALIGUIRE, ESQ.
Nevada Bar No. 14492

7425 Peak Drive

Las Vegas, Nevada 89128
Attorneys for Sixt Rent a Car

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00865-KJD-GWF Document 1 Filed 05/21/19 Page 5 of 5

CERTIFICATE OF SERVICE
I hereby certify under penalty of perjury that I am an employee of HALL JAFFE & CLAYTON,
LLP and that on the LD | day of Wray , 2019, the foregoing DEFENDANT SIXT RENT A CAR,
LLC’S PETITION FOR REMOVAL OF CIVIL ACTION was served upon the parties via the
Court’s e-filing and service program, addressed as follows:
Kimball J. Jones, Esq.
Jacob G. Leavitt, Esq.
BIGHORN LAW
716 S. Jones Blvd.

Las Vegas, NV 89107
Attorney for Plaintiff

PitnwACr

An Employee of HALL JAFFE & CLAYTON, LLP

 

 
